                                                                    CLERK'
                                                                         S OFFICE U.S.D4ST.COURT
                                                                           AT ROAMOKE,VA
                                                                                FI
                                                                                 LED

                                                                           FE8 2 12218
                    IN TH E UN ITE D STATE S D ISTRICT COU RT
                                                                  JU C UDLEM YLERK
                   FO R TH E W E STE RN D ISTRICT O F W RGIN IA BY:
                               ROAN O U D IW SIO N                       C

LESTE R B .,

      Plaintiff,
                                                 CivilAction N o.7:17-CV-00539
V.

N AN CY A .BE RRY H ILL,                         By: M ichaelF.U rbansld
Com m issionerofSocialSecuritp                   ChiefUnited StatesDistrictJudge
     D efendant.


                                      O RD E R

      Forthereasonssetforth in the accom panying M em ozandtlm Opirlion entered this

date,plainéff'smodonforsummaryjudgment(ECFNo.16)isDENIED,the
Commissioner'smodon forslxmmat'yjudgment(ECF No.18)isGRANTED,thereport
ahdrecommendadon (ECF No.22)isADOPTED initsentirety,plaindff'sobjecdons
(ECFNo.23)areOVERRULED,theCommissioner'sdecisionisAFFIRMRD,andthis
m atterisD ISM ISSE D and ST RICKEN ftom theacdvedocketofthe court.

      ItisSO O R DE RED .

                                       snteted: o z.-z/-zotr
                                   f+f N <                  /   .   K - ,2'r.
                                       M ic'hael . t    S
                                       C      nhedStatesDisttictJudge
                                                            .
